BaeNhill, J.,
dissenting:
In addition to the facts cited in the opinion of the Court, the record discloses that H. W. Lucas conveyed to his wife, Callie Lucas, the feme defendant, a tract of land subject to a mortgage in the sum of $4,785.72; that thereafter, on 31 March, 1930, the Virginia Trust Company, holder of the mortgage, instituted a foreclosure suit against H. W. Lucas; that H. W. Lucas employed the plaintiffs to defend said suit; that after considerable effort the plaintiffs arrived at a compromise settlement in said suit, under the terms of which, by the payment of $1,500 cash, a reduction of $2,000 in the amount claimed was allowed by the Virginia Trust Company and an extension of time was granted for the payment of the balance. It does not appear that the Virginia Trust Company was seeking a personal judgment. Therefore, the only issue involved was the foreclosure of the property of the feme defendant. H. W. Lucas had no interest therein except to protect the property of his wife. She was the only one who stood to lose or gain by the suit.
The appealing defendant testified: “I heard them talking of the big-suit brought by the Virginia Trust Company. My husband has always attended to things of this kind. He attends to things like the lawsuits and the larger things. At the time the suit was brought I had a deed to me for this land. ... I heard my husband talking about having Mr. Young in the case at Baleigh. I heard talk about the settlement of the suit. I don’t remember how much the cash payment was. I knew it took some cash.” She further testified that she advanced part of the money the Virginia Trust Company required to be paid in cash in order to effect the settlement, and that she knew her husband was executing a chattel mortgage upon the crops raised on her land to secure the payment for the fertilizers advanced by the plaintiff. “He told me that Mr. Young was going to let him have $268.00, provided he would make him a note for his fee and all. I gave him the cash before he made the note. The note was paid.” The plaintiff testified, referring to the.$1,500 advanced, that “They paid me back.” This is not denied by the defendant.
It would appear from this evidence not only that the feme defendant’s husband usually looked after the suits and larger things in which the *197defendant was interested, thus creating in him an implied agency to represent her, but that this defendant, with full knowledge that her husband was acting for and in her behalf in seeking to prevent a foreclosure of her land, acquiesced therein, conversed with him about it, furnished money to effect the settlement, took the full benefits of the settlement, and now refuses to pay.
Slight evidence of the agency of the husband for the wife is sufficient to charge her where she receives, retains and enjoys the benefit of the contract. 30 C. J., page 622.
Payments made by the principal on account of benefit received may amount to a ratification of the agent’s unauthorized act in procuring the benefits, where at the time of the payments the principal has full knowledge of the transaction. Williams v. Crosby Lumber Co., 118 N. C., 928.
On the facts appearing in this record, I am of-the opinion that this defendant is charged with the moral obligation and the legal duty to pay plaintiff for his services.
I am authorized to say that Me. Justice ClabksoN and Me. Justice Devin concur in this dissent.